By the COURT.
— The order sought to be reversed appears to have been made by the court below upon a consideration of its records and files as well as upon the affidavits presented. What these records and files were does not appear. There is no settled or certified statement on appeal from the order, and we have often reiterated that upon an appeal from an order, which is not based solely upon affidavits, we will not review it, unless a statement on appeal is annexed to the order. Some of the cases upon this point are: Haggin v. Clark, 28 Cal. 162; Leffingwell v. Griffing, 29 Cal. 192; Wetherbee v. Carroll, 33 Cal. 554; Cross v. Zane, at the present term.
Order affirmed.